DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 8, 2021 has been entered.
 
Response to Amendment
Applicant amended claims 1, 4, 8, and 28.

Applicant previously cancelled claims 3 and 10.

Applicant previously withdrew claims 12-27.

Claims 1, 2, 4-9, 11, and 28 are pending and have been examined.

Response to Arguments
Applicant did not present arguments in its response of July 8, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, there is no written support for the limitation “concurrent with said temporarily halt, continue to process a remainder of the plurality of electronic orders, said process comprising the following operations”. While the specification 
Regarding claim 1, there is no written support for the limitation “wherein if the update is applied to the least one identified irregular transaction, the system is further configured to process the at least one identified irregular transaction, as updated, according to the same process operations performed on the remainder of the plurality of electronic orders”.

Claims 2, 4-9, 11, and 28 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 11, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of dispatching full or partial orders received at the electronic exchange to the one or more external electronic exchanges. 

Claim 1 recites the limitations of: 
a plurality of electronic orders; 
identify at least one irregular transaction from among the plurality of electronic orders; 
temporarily halt a trading operation to prevent execution of the at least one identified irregular transaction; 
at least one of a cancellation and an update from one or more market participant computer systems; 
apply the at least one of the cancellation and the update to the at least one identified irregular transaction; 
concurrent with said temporarily halt, continue to process a remainder of the plurality of electronic orders, said process comprising the following operations:
monitor one or more away best bid-offer (BBO) prices;
determine, in response to said monitor, that an away BBO price among the one or more away BBO prices is a better price than a display price for an initiating order, wherein the better price comprises a higher price if the initiating order has a sell side and a lower price if the initiating order has a buy side; 
activate a specifically designed BBO router module when the order manager subsystem determines the better price, the BBO router module configured to perform the specific function of dispatching full or partial orders from among the remainder of the plurality of electronic orders to the one or more external electronic exchanges,
wherein if the update is applied to the least one identified irregular transaction, process the at least one identified irregular transaction, as updated, according to the same process operations performed on the remainder of the plurality of electronic orders.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of one or more specialized computers, an interface, one or 
receive a plurality of electronic orders; 
responsive to the temporarily halt, receive at least one of a cancellation and an update;
monitor one or more away best bid-offer (BBO) prices at the one or more external electronic exchanges;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more specialized computers, an interface, one or more external electronic 
receive a plurality of electronic orders; 
responsive to the temporarily halt, receive at least one of a cancellation and an update;
monitor one or more away best bid-offer (BBO) prices at the one or more external electronic exchanges;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0050-0053], [0106] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2, 4-9, 11, and 28 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract 

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
There was no prior art rejection on file in the present case. Examiner conducted an updated prior art search. In view of the updated search, Examiner will not provide an art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693